DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Murali et al. (US 20170372527 A1, hereinafter “Murali”)
Madmony et al. (US 20170154127 A1, hereinafter “Madmony”) 
Jiang (CN 108848325 A, hereinafter “Jiang”)

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument/Remarks: Madmony and the related illustration in FIGs. 11B-11C disclose that the purpose of the disclosure is to maximize packaging of a product and that the embodiment discloses combining bounding boxes of two different objects when packaging various objects in a single box. Based on this goal of Madmony, two bounding boxes of a single object is not combined.
Therefore, even though Madmony, arguendo, discloses the feature of combining two independent bounding boxes, because the combined bounding boxes are bounding boxes for different objects, the cited embodiment of Madmony discloses combining the bounding boxes of two different objects in order to package various objects in a single box, in order to maximize packaging efficiency. But due to this goal of Madmony, Madmony would not combine two bounding boxes that were acquired for a single object. Thus, the features of Madmony are 
Examiner’s Response: Examiner disagrees with applicant assertion above that the combination of the cited references does not teach or suggest applicant claimed invention as argued above. Madmony was cited to show the limitation of combining two bounding boxes. Whether the boxes is from the same object or different object has nor baring on the technique. Furthermore, in paragraph [0175] cited by applicant Madmony only discloses a mere example about how the technique can be used among several examples. Therefore, generating a first bounding box representing a first portion of an object and generating a second bounding box representing another portion of the same object would have been obvious to one of ordinary skill in the art. For example an object with multiple parts: such as a bike with removable seats, a lamp with a lamppost, etc.
Furthermore applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this particular case combining two bounding boxes into a single bounding box regardless if it is from different objects or the same object.
Applicant’s Arguments/Remarks: Murali discloses a method of generating a 3D model by combining 2D images of different views of an object, aligning the images, and generating the 3D model. In the claimed invention, on the contrary, the first bounding box and the second bounding box are already 3D models that were generated based on depth information. Therefore, 
Examiner’s Response: examiner disagrees with applicant assertion above that the combination of Murali and Madmony does not teaches or suggest generating the bounding boxes from 3D model but from 2D model as oppose to the applicant which discloses generating the bounding boxes from already 3D model. A thorough look at applicant invention as claimed fails to reveals such limitation. Nowhere in the claim is it required that the object has to be a 3D object. In fact, both the applicant and the cited prior arts teaches using depth information of object to generate the bounding boxes. Such as a suitcase with a handle. Where suitcase can be separated using a first depth information in one direction for the first bounding box and the handle or the wheels would be generated using a second depth information in the other direction to show the elongation of the handle (or the wheels) and the tow bounding boxes generated can be combined to form a third bounding box that represent the dimension of the suitcase with the handle of the wheels.
Therefore, examiner maintains that the combination of the cited references teaches or suggest all of applicant invention as claimed.
Claim 13 is similar to claim 1 and is therefore not allowable for the same reason(s) as claim 1.
Claims 2-12, 14-20 depends at least on either claim 1 or claim 13 and are therefore not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murali et al. (US 20170372527 A1, hereinafter “Murali”) in view of Madmony et al. (US 20170154127 A1, hereinafter “Madmony”).
Regarding claims 1 and 13:
Murali teaches an electronic device comprising (Murali [0092], fig. 4, where Murali discloses and an electronic device):
a display (Murali [0092], fig. 4, where Murali discloses the electronic device comprises a display 114);
a memory (Murali [0092], fig. 4, where Murali discloses the electronic device comprises a memory 110); and
(Murali [0092], fig. 4, where Murali discloses the electronic device comprises a host processor connected to the memory 110 and the host processor 114),
wherein the memory stores instructions that (Murali [0117], fig. 4), when executed by the processor, cause the processor to:
generate first depth information in a first direction from an object (Murali [0017]-[0118], where Murali teaches the system obtain obtaining depth information from object), generate a first point cloud of the object based on the first depth information (Murali [0017]-[0118], where Murali teaches  a chunk is a representation of the scene or object in the form of point cloud representing three dimensional shape of object), generate a first bounding box containing one or more points of the first point cloud (Murali [0017][0117]-[0118], [0126], where Murali teaches computing a bounding box around the first chunk), generate second depth information in a second direction from the object , the second direction being different from the first direction (Murali [0017]-[0118], [0119], where Murali discloses the system obtain a second chunk (or depth information) of the object and the object might have been flipped or rotated to reveal different portion),
generate a second point cloud of the object based on the second depth information (Murali [0017]-[0119], [0126], where the second point cloud generated would be similar to the first point cloud generated), generate a second bounding box containing one or more points of the second point cloud (Murali [0017], [0117]-[0120], [0126], where Murali teaches compute a second box around the second chunk),
Murali fails to explicitly teach generating and a third bounding box by combining the first and second bounding boxes, and displaying the third bounding box on the display.
(Madmony [0026]-[0033], [0175], and Fig. 1), mentions in [0175] the combination of bounding boxes ("bounding boxes may be merged') for the sake of packing volume estimation and the bounding box orientation may be varied. 
Therefore, taking the teachings of Murali and Madmony as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to combine the first bounding box and the second bounding box to form a third bounding box and display the third bounding box, since it is a well-known technique in the art and when perform produce expected results such as for the sake of packing volume estimation.
Regarding claims 2 and 14:
Murali in view of Madmony teaches wherein the instructions further cause the processor to display numeric information including a volume of the third bounding box and at least one length of an edge of the third bounding box on the display (Murali [0123], Madmony [0031], [0031], where volume, length, width and height can be calculated and displayed for viewing by one of ordinary skill in the art based on the teaching of Murali and Madmony).
Regarding claims 3 and 15:
Murali in view of Madmony teaches wherein the instructions further cause the processor to generate the numeric information based on smallest and largest coordinate values of points in the third bounding box (Murali [0123], Madmony [0031], [0031], [0089], where volume, length, width, coordinate, and height can be calculated and displayed for viewing by one of ordinary skill in the art based on the teaching of Murali and Madmony).
Regarding claims 4:
(Murali [0123], Madmony [0031], [0031], [0089], [0093]-[0095], where the box can be easily display on an RGB image that includes the object that is taken by the RGB sensor)
Regarding claims 5 and 16:
Murali in view of Madmony teaches wherein the instructions further cause the processor to:
extract the object from a first RGB image taken by the RGB image sensor in the first direction from the object, identify an overlapping region where the first bounding box is overlapped with a region of the object extracted from the first RGB image, and display guide information prompting acquisition of the second depth information in the second direction on the display based on a size of the overlapping region being equal to or less than a threshold (Murali [0123], Madmony [0031], [0031],  [0050], [0064], [0066], [0089], [0093]-[0095], where the box can be easily display on an RGB image that includes the object that is taken by the RGB sensor).
Regarding claims 6 and 17:
Murali in view of Madmony teaches wherein the instructions further cause the processor to display guide information prompting acquisition of the second depth information in the second direction on the display, the display of the guide information is based on at least part of the object being out of a viewing angle of a red, green, and blue (RGB) image sensor (Murali [0123], Madmony [0031], [0031], [0050], [0064], [0066], [0089], [0093]-[0095], where the object can be completely or partially overlapped. In other words out of a viewing angle. Also as it is well-known in the art the 3-D coordinates can be adjusted to put a desired object into view). 
Regarding claims 7 and 18:
Murali in view of Madmony teaches wherein the instructions further cause the processor to display guide information prompting acquisition of the second depth information at a location closer to the object on the display based on a number of points in the first point cloud being equal to or less than a threshold (Murali [0123], Madmony [0031], [0031], [0050], [0064], [0066], [0089], [0093]-[0095], where indicating where the depth information should be acquired based on point cloud is well-known and would have been obvious to one of ordinary skill in the art in order to obtain more accurate information).
Regarding claims 8 and 19:
Murali in view of Madmony teaches wherein the instructions further cause the processor to detect a reference surface in the first point cloud generated based on the first depth information, and wherein the first point cloud includes points above the reference surface (Murali [0123], Madmony [0031], [0031], [0050], [0064], [0066], [0089], [0093]-[0095], where indicating where the depth information should be acquired based on point cloud is well-known and would have been obvious to one of ordinary skill in the art in order to obtain more accurate information).
Regarding claim 9:
Murali in view of Madmony teaches wherein the instructions further cause the processor to:
 	generate multiple first point clouds corresponding to multiple objects separated from each other by removing points in the first point cloud corresponding to the reference surface, and (Murali [0028], [0125]-[0126], [0138], fig. 7).
Regarding claims 10 and 20:
Murali in view of Madmony teaches further comprising a time of flight (ToF) sensor, wherein the instructions further cause the processor to generate the first depth information based on a first ToF frame taken by the ToF sensor in the first direction from the object and generate the second depth information based on a second ToF frame taken by the ToF sensor in the second direction from the object (Murali [0089], [0107]).
Regarding claim 11:
Murali in view of Madmony teaches further comprising a red, green, and blue (RGB) image sensor, wherein the instructions further cause the processor to display guide information on the display, the guide information prompting acquisition of the second depth information using the RGB image sensor based on a number of points in the first point cloud acquired from the first ToF frame being equal to or less than a threshold (Murali [0123], Madmony [0031], [0031], [0050], [0064], [0066], [0089], [0093]-[0095], [0107]).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murali et al. (US 20170372527 A1, hereinafter “Murali”) in view of Madmony et al. (US 20170154127 A1, hereinafter “Madmony”) and in view of Jiang (CN 108848325 A, hereinafter “Jiang”).
Regarding claim 12:
Murali in view of Madmony fails to explicitly teach generating the first depth information based on a first difference between a third RGB frame taken by the RGB image sensor in a third direction from the object and a first RGB frame taken by the RGB image sensor in the first direction from the object, and generate the second depth information based a second 
However, Murali in view of Madmony teaches generating a first and a second depth images based on at least a first and a second RGB image and the direction object in the first image can be different from the direction object in the second image. And Jiang further teach RGB images of first video frames are subtracted from RGB image of background video frames to obtain a second RGB image through a difference value. 
Therefore, taking the teachings of Murali, Madmony and Jiang as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to generate a RGB image base on a difference between a first RGB frame and a second RGB frame that would facilitate the determination of depth information such as location of the object and separation between the foreground and background.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        January 5, 2022